Case 1:21-mc-91017-WGY Document 3 Filed 01/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MISC. BUSINESS DOCKET
NO. 21-mc-91017-WGY

IN RE: DIMITRY JOFFE

Mee ee

 

YOUNG, D.J. January 22, 2021

ORDER TO SHOW CAUSE

WHEREAS, pursuant to District of Massachusetts Local Rule
83.6.5(c) (2) attorney DIMITRY JOFFE has on January 12, 2021 been
referred to this Session of the Court for potential attorney
discipline; and

WHEREAS, the notice of such referral is hereby ordered
served on the said DIMITRY JOFFE, along with a copy of Local
Rule 83.6.5 in accordance with that rule;

NOW THEREFORE, pursuant to Local Rule 83.6.5(i)(4), the
said DIMITRY JOFFE shall, within twenty-eight (28) days after
service of this Order show cause in writing, if any he has, why
discipline by this Court would be unwarranted, the reasons
therefore, and whether a hearing is requested. A hearing will be
held if requested, otherwise the matter will be determined upon

the record without a hearing.

[1]
Case 1:21-mc-91017-WGY Document 3 Filed 01/25/21 Page 2 of 2

DATED: JANUARY 22, 2021
BY: /S/ William G. Young

WILLIAM G. YOUNG
U.S. DISTRICT JUDGE

[2]
